UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4156


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

OMAR PHILLIPS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00314-RBH-1)


Submitted:   September 18, 2014           Decided:   September 29, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Kimberly H. Albro, FEDERAL PUBLIC DEFENDER’S OFFICE, Columbia,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina; Stanley D.
Ragsdale, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to his written plea agreement, Omar Phillips

pled guilty to conspiracy to distribute 28 grams or more of

crack cocaine and 500 grams or more of cocaine, in violation of

21   U.S.C.    § 841(a)(1),      (b)(1)(B)      (2012)   and     21    U.S.C.     § 846

(2012).     Phillips had negotiated an agreement pursuant to Fed.

R. Crim. P. 11(c)(1)(C), in which the parties stipulated that a

188-month      sentence    was    appropriate.           After        reviewing    the

presentence report, the court accepted the plea and imposed the

stipulated sentence.       This appeal timely followed.

              Phillips’ counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), averring that there are no

meritorious       appellate      issues       but   seeking      review     of     the

conviction and sentence.              Counsel notes, in the alternative,

that we lack jurisdiction to review Phillips’ sentence because

it   was    the   result   of     a    Rule     11(c)(1)(C)      plea     agreement.

Although advised of his right to do so, Phillips has not filed a

supplemental brief.        The Government has not filed a response.

Finding no error, we affirm in part and dismiss in part.

              Where, as here, a defendant has not moved to withdraw

his guilty plea, we review his plea hearing for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

To prevail under this standard, Phillips must establish that an

error occurred, this error was plain, and that it affected his

                                          2
substantial rights.              United States v. Massenburg, 564 F.3d 337,

342–43 (4th Cir. 2009).                Our review of the record confirms that

the district court fully complied with the mandates of Fed. R.

Crim.     P.   11,     ensuring        that    Phillips         was    competent         to   plead

guilty     and      that   his    guilty      plea       was    knowing,     voluntary,          and

supported by an independent basis in fact.                             We therefore affirm

Phillips’ conviction.

               Further,         we     agree           with     counsel      that        we     lack

jurisdiction to review Phillips’ sentence.                             As the Tenth Circuit

has explained, the federal statute governing appellate review of

a    sentence,       see   18    U.S.C.       § 3742(a),         (c)   (2012),      limits      the

circumstances under which a defendant may appeal a sentence to

which     he   stipulated        in    a    Rule       11(c)(1)(C)      plea    agreement        to

claims that his sentence “was (1) imposed in violation of the

law, (2) imposed as a result of an incorrect application of the

Guidelines, or (3) is greater than the sentence set forth in the

plea agreement.”           United States v. Calderon, 428 F.3d 928, 932

(10th     Cir.      2005).           None     of       these     exceptions      apply        here.

Phillips’        sentence        was    less       than        the    applicable         statutory

maximum        of     forty          years’        imprisonment,          see       21        U.S.C.

§ 841(b)(1)(B), and was precisely what he and the Government

agreed was appropriate.                Moreover, the sentence was not imposed

as    a   result      of   an     incorrect            application      of   the    Sentencing

Guidelines because it was based on the parties’ agreement — not

                                                   3
on   the    district     court’s    calculation      of    the   Guidelines.        See

United States v. Brown, 653 F.3d 337, 339–40 (4th Cir. 2011);

United States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005).

Accordingly,      review     of    Phillips’       sentence      is    precluded     by

§ 3742(c)(1).

              In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                              We

therefore affirm Phillips’ conviction and dismiss this appeal as

to his sentence.          We deny Phillips’ motion for the preparation

of transcripts at Government expense.                   This court requires that

counsel inform Phillips, in writing, of his right to petition

the Supreme Court of the United States for further review.                          If

Phillips requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this     court    for   leave     to       withdraw   from       representation.

Counsel’s motion must state that a copy thereof was served on

Phillips.      We dispense with oral argument because the facts and

legal      contentions    are     adequately      presented      in    the   materials

before     this   court    and    argument      would   not   aid     the    decisional

process.



                                                                  AFFIRMED IN PART;
                                                                  DISMISSED IN PART




                                            4